Citation Nr: 1213868	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  09-43 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for tinnitus.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel




INTRODUCTION

The Veteran served in active military service from January 1966 to December 1968.

Originally, service connection for bilateral hearing loss and tinnitus was denied in a September 2007 rating decision.  The Veteran disagreed with the denials in a notice of disagreement (NOD) dated October 2007.  A statement of the case (SOC) was issued in May 2008, but the Veteran did not perfect his appeal.  Thus, the September 2007 rating decision became final.

The current matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which declined to reopen the Veteran's claims for service connection for bilateral hearing loss and tinnitus.

To establish jurisdiction over these issues, the Board must first consider whether new and material evidence has been received sufficient to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  The Board recognizes the contentions of the Veteran's representative that the RO reopened the claims.  See the Informal Hearing Presentation dated September 2011.  To that end, regardless of the RO's decision, the Board must first consider whether new and material evidence has been received sufficient to reopen the claims.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.

As will be discussed below, the Board finds that new and material evidence sufficient to reopen the previously denied claim for service connection for bilateral hearing loss has indeed been received.  Accordingly, the Board is granting this aspect of the Veteran's appeal.  The underlying claim for service connection for bilateral hearing loss is REMANDED to the RO via the Appeals Management 


Center (AMC), in Washington, DC.  The Veteran will be notified if further action on his part is required.

FINDINGS OF FACT

1.  In a September 2007 rating decision, the RO denied the service connection for bilateral hearing and tinnitus.  Although the Veteran initiated an appeal of these denials by filing an NOD, he did not perfect an appeal of the denials by filing a substantive appeal after receipt of the SOC.  

2.  Additional evidence received since the September 2007 rating decision, and considered with the record as a whole, is cumulative and redundant as to the issue of entitlement to service connection for tinnitus and does not raise the possibility of substantiating the claim.

3.  Additional evidence received since the September 2007 rating decision is neither cumulative nor redundant as to the issue of entitlement to service connection for bilateral hearing loss, and raises the possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2007 rating decision, which denied service connection for bilateral hearing loss and tinnitus, is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  The evidence received since the September 2007 rating decision is not new and material as to the claim for service connection for tinnitus, and that issue is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The evidence received since the September 2007 rating decision is new and material as to the claim for service connection for bilateral hearing loss, and that issue is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As to the bilateral hearing loss claim, the Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for a bilateral hearing loss, no further discussion of the VCAA notification requirements is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the tinnitus claim, a pre-decisional notice letter in March 2009 complied with VA's duty to notify the Veteran with regard to this issue.  In particular, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Further, in the March 2009 letter, the RO informed the Veteran of its duty to assist him in substantiating his new and material claim under the VCAA, and the effect of this duty upon this issue.  This letter informed him of what constituted new and material evidence to reopen the previously denied, unappealed claim.  He was informed that evidence is new if it is submitted to the VA for the first time and that material evidence must pertain to the reason the claim was previously denied.  This correspondence also met the specificity required under Kent v. Nicholson, 20 Vet. App. 1 (2006), as the Veteran was advised of the exact reason for the previous denials and the evidence needed to reopen the claims for service connection.  This letter also informed him of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  The Veteran has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board also finds VA has satisfied its duty to assist the Veteran in the development of his tinnitus claim.  Relevant in-service and post-service treatment reports are of record.  All obtainable evidence identified by the Veteran relative to his tinnitus claim has been obtained and associated with the claims file, and he has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

As is applicable with regard to the Veteran's tinnitus claim, an examination is not necessary if no new and material evidence has been received.  See 38 C.F.R. § 3.159(c)(4)(iii).  During the current appeal, however, the Veteran was afforded a VA audiology examination in June 2011.  The Board finds that this examination is adequate, as it was based on the examiner's review of the claims folder, interview with the Veteran, and a physical examination of the Veteran.  

It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his tinnitus claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Analysis-New and Material Evidence

In the current appeal, the Veteran contends that his bilateral hearing loss and tinnitus are the result of an injury sustained in service-specifically exposure to vehicle noise and firing range noise.  In this regard, the Board notes that further review of the claims file indicates that service connection for bilateral hearing loss and tinnitus was denied by the RO in a decision dated in September 2007.  The Veteran received notice of the decision and of his appellate rights in a letter from the RO dated several days later in September 2007.  The Veteran filed a NOD as to the denials and a SOC was issued in May 2008.  The Veteran received notice of the SOC and his right to appeal in a letter dated later in May 2008.

The Veteran has repeatedly asserted that he did not receive notice of the May 2008 SOC and, to some extent, seems to contend that the September 2007 rating decision is not final.  To this end, the Board notes that the May 2008 SOC was sent to the Veteran's current address of record.  On this point, the Board observes that the Court has held that mailing of correspondence by VA to a claimant's last known address means that correspondence was correctly addressed, stamped with the proper postage, and delivered directly into the custody of the United States Postal Service.  See Davis v. Brown, 7 Vet. App. 298 (1994).  

Indeed, the Court has held that VA may rely on the "last known address" shown of record and that the burden is on an appellant to keep VA apprised of his or her whereabouts.  Thompson v. Brown (Charles), 8 Vet. App. 169, 175 (1995).  If he or she does not do so, there is no burden on the part of the VA to "turn up heaven and earth to find [the appellant]".  See Hyson v. Brown, 5 Vet. App. 262 (1993).  Here, there is nothing to suggest that the RO's May 2008 SOC was not sent in the regular and ordinary manner that correspondence is delivered into the custody of the United States Postal Service and mailed to the addressee.  Further, the SOC was not returned as undeliverable.  In addition, a copy of the SOC was provided to the Veteran's representative.

In short, bare assertions of non-receipt of United States mail without supporting evidence are insufficient to rebut the presumption of administrative regularity.  To the extent that the Veteran is challenging VA to "prove" that he did receive the SOC at issue, as a matter of law it is the Veteran who must rebut the presumption of regularity.  See Ashley and Mindenhall, both supra.  The Veteran has not done so.  Therefore, he is presumed to have received the May 2008 SOC.  As indicated above, an appeal was not perfected.  Thus, the September 2007 rating decision which denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication. As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

For applications filed after August 29, 2001, as was the application to reopen the claim in this case, new evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claims.  See 38 C.F.R. § 3.156(a) (2011).

According to the Court, the pertinent VA law requires that, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  The Board is required to give consideration to all of the evidence received since the September 2007 RO decision in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385 & Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

As previously noted, the Veteran's claims for service connection for bilateral hearing loss and tinnitus were last previously considered and denied in the September 2007 rating decision.  The evidence associated with the Veteran's claims file at the time of the September 2007 RO decision includes, but is not limited to, the Veteran's DD Form 214; his service treatment records; private post-service treatment records dated 1996 to 2006; the August 2007 VA examination report; and statements provided by the Veteran in support of his claim.

The evidence associated with the claims file subsequent to the September 2007 rating decision includes, but is not limited to, the Veteran's February 2009 claim to reopen the previously denied issues of entitlement to service connection for bilateral hearing loss and tinnitus; a VA audiological examination dated June 2011; and the Veteran's own lay assertions.

	A.  Tinnitus

At the time of the September 2007 rating decision, the Veteran's reports of a current diagnosis of tinnitus and in-service exposure to hazardous noise were already of record.  Additionally, the Veteran's service records documented his military occupational specialty (MOS) of a general vehicle repairman.  His service treatment records, to include the November 1968 service separation examination, did not document any complaints of, or treatment for, tinnitus.  Private treatment records dated 1996 to 2006 were absent any notation of tinnitus or related complaints.  The August 2007 VA examination report diagnosed the Veteran with tinnitus and noted that he "hears a constant mild bilateral non-descript ringing.  He first noticed it while in the military and attributes it to noise exposure."  He further concluded, "[i]n my opinion, it is not likely that his tinnitus is related to his military service.  In the September 2007 rating action, the RO noted that the Veteran had claimed that he experienced tinnitus due to hazardous noise exposure in his military service.  In denying the claim, the RO noted that "[s]ervice connection for tinnitus is denied since this condition neither occurred in nor was caused by service."

As indicated above, the September 2007 denial of the Veteran's claim is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2011).  Accordingly, as explained above, the Veteran's claim for service connection may only be reopened if he submits new and material evidence as to the missing element.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  Therefore, the Board's inquiry will be directed to the question of whether any additionally received evidence bears directly and substantially upon the specific matters under consideration.

After a thorough review of the entire record, and for the reasons expressed immediately below, the Board concludes that new and material evidence sufficient to reopen the claim of entitlement to service connection for tinnitus has not been submitted.

The evidence received since the September 2007 rating action, includes a June 2011 VA audiological examination report.  After reviewing the Veteran's claims file, and conducting an audiological examination, the VA examiner noted that the Veteran reported his tinnitus began ten years ago-or thirty-three years post-military discharge.  He further reiterated that the Veteran's hearing thresholds were normal at exit and that, although the Veteran endorsed 'ear, nose, and throat trouble,' he specified that these complaints were associated with the mumps.  The examiner opined, "[i]t is reasonable to believe that if the Veteran were experiencing tinnitus at that time, he would have reported this condition.  Therefore, it is my opinion that it is less likely than not that the Veteran's tinnitus was caused by or a result of military service."

Accordingly, while the June 2011 VA examination is "new" insofar as it was not before the RO at the time of the September 2007 denial, it cannot be considered "material" because it does not relate to an unestablished fact necessary to substantiate the Veteran's claim, such as whether his tinnitus is related to his military service.

To the extent that the Veteran continues to assert that he has tinnitus due to the noise exposure during his military service, his repeated contentions are not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Moreover, while the Board acknowledges that the Veteran is presumed credible for the purpose of determining whether new and material evidence has been submitted, the record does not indicate that he is competent to opine on complex medical questions such as the etiology of his tinnitus.  See Moray and Routen, both supra.

Moreover, the Board has considered the recent holding in Shade v. Shinseki, 24 Vet. App. 110 (2010).  In that decision, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  Id.  See also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) & Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007). 

In the current appeal, however, the Veteran has reported that his tinnitus did not begin until approximately June 2001, approximately 33 years after his discharge from active duty.  Significantly, at no time during the current appeal has the Veteran asserted that he has experienced tinnitus since service.  Accordingly, his contentions made during the current appeal may not be deemed to be material.  Shade, supra.  

The Veteran has been accorded ample opportunity to submit new and material evidence but has failed to do so.  38 U.S.C.A. § 5107(a).  As the additionally received evidence does not tend to establish an in-service injury or a nexus, it does not raise a reasonable possibility of substantiating the claim on the merits.  See 38 C.F.R. § 3.156 (2011).  The Board must therefore conclude that new and material evidence has not been received and that the Veteran's claim for service connection for tinnitus may not be reopened.  The benefit sought on remains denied.

	B.  Bilateral Hearing Loss

At the time of the September 2007 rating decision, the Veteran's reports of bilateral hearing loss and in-service exposure to hazardous noise were already of record.  As indicated above, a MOS of general vehicle repairman was also of record.  At the September 1965 pre-induction examination, authorized audiological evaluation pure tone thresholds, in decibels, were:





HERTZ



500
1000
2000
3000
4000
RIGHT
25(40)
15(25)
5(15)
15(25)
510)
LEFT
25(40)
15(25)
15(25)
15(25)
15(20)

The Board observes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As these evaluations were conducted prior to October 1967, the Board has converted the ASA units (first threshold listed at each frequency) to ISO units (second threshold listed at each frequency) as shown above.

Also, on the entrance examination the Veteran's hearing loss profile was listed as "H2."  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the service member on a scale of one (high level of fitness) to four (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  [The Board acknowledges the elevated pure tone threshold levels shown at the September 1965 enlistment examination, which will be further discussed in the Remand portion below.  Significantly, in the September 2007 rating decision, the RO relied upon the findings of the August 2007 VA audiological examiner who reviewed the Veteran's service treatment records and concluded that the Veteran's hearing upon enlistment was within normal limits.  Thus, at the time of the prior final denial, the RO considered the Veteran sound upon enlistment.]

On the November 1967 separation examination conducted pursuant to the Veteran's separation from service, the clinical evaluation of his ears and drums was shown to be normal, and authorized audiological evaluation pure tone thresholds, in decibels, revealed the following findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
5
LEFT
0
0
0
X
5

In the November 1967 separation examination report, the Veteran noted 'ear, nose, and throat trouble,' but clarified that he was referring to mumps.  No abnormalities were noted as to the Veteran's hearing.

Also of record at the time of the September 2007 RO decision, private treatment records dated 1996 to 2006 were absent any notation of tinnitus or related complaints.  The August 2007 VA examination report noted that the Veteran's explanation of in-service exposure to hazardous noise.  The examiner rendered complete pure tone audiometric findings which demonstrated "mild high frequency hearing loss and excellent speech recognition bilaterally."  Notably, these findings did not warrant a diagnosis of right ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385 & Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The examiner further concluded that "[t]he Veteran had an audiometric examination at the time of his induction physical that indicates normal hearing.  He had an audiometric examination at the time of his separation physical that indicates normal hearing.  It is not likely that his current hearing loss is related to his military service."
In the September 2007 rating action, the RO noted that the Veteran claimed that he experienced bilateral hearing loss due to hazardous noise exposure in his military service.  In denying the claim, the RO noted that "[s]ervice connection for bilateral hearing loss is denied since this condition neither occurred in nor was caused by service.  In addition, based on examination findings, your right ear does not meet VA criteria for service connection."

As indicated above, the September 2007 denial of the Veteran's claim is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2011).  Accordingly, as explained above, the Veteran's claim for service connection may only be reopened if new and material evidence as to the missing element is received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  Therefore, the Board's inquiry will be directed to the question of whether any additionally received evidence bears directly and substantially upon the specific matters under consideration.

After a thorough review of the entire record, and for the reasons expressed immediately below, the Board concludes that new and material evidence sufficient to reopen the claim of entitlement to service connection for bilateral hearing loss been submitted.

The evidence received since the September 2007 rating action, includes a June 2011 VA audiological examination report.  In his report, the June 2011 VA examiner noted the Veteran's report that he was exposed to excessive noise during his military service "in the form of engines and track vehicles while serving as a mechanic without hearing protection."  Audiometric testing yielded the following results:





HERTZ



500
1000
2000
3000
4000

RIGHT 
20
20
20
30
40

LEFT
25
25
25
40
50


Speech recognition ability was found to be 96 percent correct in each ear.  Clearly, these June 2011 audiometric test results demonstrate that the Veteran has a bilateral hearing loss disability for VA compensation purposes.  38 C.F.R. § 3.385.

Accordingly, since the time of that prior rating decision, medical evidence has been added to the claims file that demonstrates a diagnosis of bilateral hearing loss for VA purposes.  The Board finds such evidence "new" because it has not previously been submitted and is "material" because shows evidence of treatment for a current hearing loss disability.  As indicated above, "in determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence, when taken together with prior evidence of record, raises a reasonable probability of substantiating the Veteran's claim.  See 38 C.F.R. § 3.156.  See Shade v. Shinseki, 24 Vet. App. 110, 117-118 (2010) (holding that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist).  As new and material evidence has been received, the claim for service connection for bilateral hearing loss is reopened.

ORDER

New and material evidence not having been received sufficient to reopen the claim for service connection for tinnitus, the appeal as to that issue is denied.

New and material evidence sufficient to reopen the claim for service connection for bilateral hearing loss having been received, the appeal is granted to this extent only.

REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the reopened bilateral hearing loss claim remaining on appeal must be remanded for further development.  In this regard, the Board notes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see also Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

In this case, the Veteran contends that his current bilateral hearing loss is related to noise exposure in service.  Specifically, he has asserted that he was exposed to hazardous noise during his military service in his MOS as he routinely repaired "unmuffled" vehicles in the repairshop and field including on the firing range.  See the Veteran's statement dated February 2007.  He describes diminished hearing since service.

Service records show that the Veteran served as a general vehicle repairman during his military service.  As to the in-service noise exposure, the Board recognizes that the Veteran would likely have been exposed to repetitive vehicle noise in light of his MOS.

The Veteran was afforded VA audiology examinations in August 2007 and June 2011.  As detailed above, the Veteran was diagnosed with bilateral hearing loss for VA purposes by the June 2011 examiner.  Both the August 2007 and June 2011 examiners rendered negative nexus opinions concerning the relationship between the Veteran's hearing loss and his military service.

Significantly, however, the Board notes that the August 2007 and June 2011 VA examiners did not discuss the conceded in-service noise exposure or the Veteran's contentions of continuity of symptomatology described in multiple statements.  Indeed, VA regulation 38 C.F.R. § 3.385 does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Crucially, although both VA examiners indicated that the Veteran's hearing was within normal limits upon enlistment, the Board notes that audiometric testing conducted upon enlistment showed that the Veteran did indeed have some degree of bilateral hearing loss.  Additionally, an 'H2' profile was noted in the pre-induction examination report as to the Veteran's hearing loss.  Given the audiometric findings of bilateral hearing loss and the H2 profile indicated at the Veteran's pre-induction examination, the presumption of soundness does not operate in the present claim.  Consequently, the relevant inquiry is whether the Veteran's pre-existing bilateral hearing loss was aggravated, rather than incurred in, active service.

In this regard, the Board notes that a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2011).

A veteran may be entitled to service connection if a pre-existing condition was aggravated during his service.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to, service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2011); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Here, no medical opinion is of record which addresses whether the Veteran's pre-existing bilateral hearing loss was aggravated by his military service.  Remand for an adequate medical opinion is therefore necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a VCAA notice letter pertaining to the issue of entitlement to service connection for bilateral hearing loss.  

2. Accord the Veteran a VA examination to determine the nature, extent, and etiology of his bilateral hearing loss.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

In conjunction with reviewing the claims folder, interviewing the Veteran, and examining him (including conducting any necessary testing), the examiner should opine as to whether the Veteran's pre-existing hearing loss was aggravated (worsened beyond its natural progression) by his active duty service.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.  

3. Thereafter, readjudicate the issue of entitlement to service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


